United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-3133
                                     ___________

Sherry Smith,                         *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Missouri.
Michael J. Astrue, Commissioner of    *
Social Security,                      * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                              Submitted: November 17, 2009
                                 Filed: November 18, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Sherry Smith appeals the district court’s1 order affirming the denial of disability
insurance benefits and supplemental security income. Smith alleged disability since
March 2002 from a foot injury, asthma, migraines, depression, ankle tendonitis, knee
problems, and seizures. At a subsequent hearing, she requested intelligence testing,
and following the testing, she contended that she met the requirements for Listing


      1
      The Honorable James C. England, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
12.05C (mental retardation). The administrative law judge (ALJ) disagreed,
determining that (1) Smith’s asthma, seizure disorder, and borderline intelligence were
severe impairments; (2) her impairments, alone or combined, did not meet or equal the
requirements of any listing, including Listing 12.05C; (3) her subjective complaints
were not entirely credible; and (4) while her residual functional capacity precluded her
past relevant work, she could perform other jobs that a vocational expert identified in
response to a hypothetical posed by the ALJ. The Appeals Council denied review,
and the district court affirmed. Having carefully reviewed the record and considered
Smith’s arguments for reversal, we conclude that the ALJ’s opinion is supported by
substantial evidence on the record as a whole. See Van Vickle v. Astrue, 539 F.3d
825, 828 & n.2 (8th Cir. 2008) (standard of review).

       Specifically, to the extent Smith’s challenge to the ALJ’s credibility findings
is properly before us, these findings are entitled to deference because they are
supported by multiple valid reasons, which in turn are supported by the record. See
Juszczyk v. Astrue, 542 F.3d 626, 632 (8th Cir. 2008). We also agree with the ALJ
that Smith did not meet all of the requirements for Listing 12.05C. See Maresh v.
Barnhart, 438 F.3d 897, 898-99 (8th Cir. 2006) (Listing 12.05C requirements); see
also Johnson v. Barnhart, 390 F.3d 1067, 1070 (8th Cir. 2004) (claimant has burden
of proving her impairment meets all specified listing criteria). Accordingly, we
affirm.
                         ______________________________




                                          -2-